from the chaff and have extensive experience in sentencing, along with the
                legal training necessary to determine an appropriate sentence."
                (alteration in original) (quoting People v. Mockel, 276 Cal. Rptr. 559, 563
                (Ct. App. 1990))); see also Norwood v. State, 112 Nev. 438, 440, 915 P.2d
                277, 278 (1996) ("A sentencing court is privileged to consider facts and
                circumstances which would clearly not be admissible at trial."). Notably,
                the district court based its sentencing determination on Hermansen's prior
                record, which included a conviction for firearm possession as a felon, and
                the facts of the instant crime. The court stated that it considered the
                impact of the crime on the victim and his family, but did not specifically
                mention the scrapbook or the evidence presented therein.
                            Second, Hermansen contends that the district court erred in
                admitting graphic photographs of the victim at sentencing. We discern no
                abuse of discretion. See Sherman, 114 Nev. at 1012, 965 P.2d at 913 ("The
                trial court's determination regarding the admissibility of evidence during
                a sentencing hearing will not be disturbed on appeal absent an abuse of
                discretion."). The photographs assisted the court by illustrating the
                nature of the crime. See Martinez v. State, 114 Nev. 735, 738, 961 P.2d
                143, 145 (1998) (providing that "the sentencing judge [may] consider a
                wide, largely unlimited variety of information to insure that the
                punishment fits not only the crime, but also the individual defendant").
                Further, the record does not indicate that the photographs improperly
                affected the district court's sentencing decision.   See Randell, 109 Nev. at
                7-8, 846 P.2d at 280.
                            Third, Hermansen argues that his sentence violates the
                Eighth Amendment prohibition against cruel and unusual punishment
                and is based on impalpable and highly suspect evidence. Specifically, he

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                contends that the district court improperly based the sentence on
                accusations concerning a stolen computer, a recording of a phone call from
                jail, and improper argument from the State. He also asserts that the
                district court failed to consider mitigation evidence. We disagree.
                Hermansen's sentence of life with the possibility of parole after 10 years
                for murder and sentence of 20 years with the possibility of parole after 8
                years for the deadly weapon enhancement fall within the parameters
                provided by relevant statutes, see NRS 200.030(5)(a) (category A felony
                punishable by sentence of life with the possibility of parole after 10 years);
                NRS 193.165(1) (authorizing sentence of 1-20 years for deadly weapon
                enhancement), and the sentences imposed are not so unreasonably
                disproportionate to the gravity of the offense as to shock the conscience,
                see CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979), see
                also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                opinion). Further, Hermansen has not demonstrated that the district
                court relied on "impalpable or highly suspect evidence." Silks v. State, 92
                Nev. 91, 94, 545 P.2d 1159, 1161 (1976). In imposing sentence, the district
                court did not indicate that it considered Hermansen's phone call from jail
                in determining his sentence. While the district court mentioned the
                accusation regarding the stolen computer, about which the State
                presented testimony during the hearing, it did not ground its sentencing
                decision on those facts. The State's argument concerning the nature of the
                shooting was proper based on the evidence before the district court and did
                not amount to presentation of evidence. Lastly, the district court noted
                the mitigating evidence but did not find it persuasive. Therefore, the
                district court did not abuse its discretion in sentencing Hermansen.       See
                Randell, 109 Nev. at 8, 846 P.2d at 280.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
            Having considered Hermansen's contentions and concluded
that they lack merit, we
            ORDER the judgment of conviction AFFIRMED.




                                Douglas



                                Saitta


cc: Hon. Jerome Polaha, District Judge
     Washoe County Alternate Public Defender
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                  4